Citation Nr: 1014064	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-27 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid & attendance or housebound status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In July 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  A review of the claims file 
shows that there has been substantial compliance with the 
Board's remand directives.

The July 2009 remand instructed the RO to issue a statement 
of the case addressing the issue of service connection for 
eye disability.  The record shows that the RO issued such a 
statement of the case in January 2010, following which no 
further communication was received from the Veteran or his 
representative.  The Board therefore has limited its review 
to the issue listed on the title page of this action.


FINDING OF FACT

The competent medical evidence shows that the Veteran is not 
permanently bedridden or in need of regular aid and 
attendance from another person.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid & attendance of another person or housebound 
status have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(b), 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Fully compliant notice was issued later in December 
2005 and July 2009 communications.  Thereafter, the claim was 
readjudicated in December 2009.  Accordingly, any timing 
deficiency has been cured appropriately here.  Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  The record also 
shows the Veteran was examined in the course of his claim.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified.  The Board also has perused the 
medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid & attendance 
of another person or because he is housebound.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the Veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.350(b) (2009). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.350(i)(2) (2009).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to special monthly 
compensation based on the need for aid & attendance or 
housebound status.  There is no evidence that the Veteran is 
so helpless as to require the regular aid and attendance of 
another person.  He continues to receive regular outpatient 
treatment at VA medical facilities and has reported for 
multiple examinations with private and VA treating physicians 
throughout the pendency of this appeal.  There is no 
indication in any of these medical records that the Veteran 
needs the degree of assistance contemplated by the 
regulations or is otherwise helpless, as will be emphasized 
further in the discussion below.

When he filed his claim in October 2002, the Veteran included 
a copy of a VA Form 21-2680 completed by a VA physician in 
September 2002.  This VA physician noted that the Veteran 
could feed himself, keep himself clean and presentable, walk 
around, dress and undress, attend to the wants of nature, 
bathe himself, button his clothing, and shave himself.  This 
physician described the Veteran's balance as fair and noted 
that he experienced limitation of motion and limitation of 
propulsion.  This physician stated that the Veteran 
experienced no atrophy of the lower extremities.  This 
physician also stated that the Veteran had no loss of memory, 
was not mentally incompetent, and did not have poor balance 
which affected the ability to perform self-care.  This VA 
physician stated further that the Veteran was not confined to 
his home due to disability.  He recommended a gradual 
increase in daily walking but no lifting, driving, or arm 
use.  He also stated that the Veteran was able to walk 
without the assistance of another person "at home only" 
(although this notation appears to have been entered by 
someone other than the VA physician because the handwriting 
is not the same).  The VA physician stated that the Veteran 
was able to walk without the assistance of another person for 
1 block.  He recommended that the Veteran "should be as 
active as he can within the guidelines of cardiac rehab, 
slowly increasing activity, stopping and resting whenever 
tired or short of breath."  He also recommended that the 
Veteran leave his house for cardiac follow-up appointments.  
The Veteran did not require crutches, a walker, or a cane.  
The VA physician stated that the Veteran "is to avoid stress 
of any kind due to its adverse affect" on his heart 
disease."  He stated that the Veteran "just had open heart 
surgery - recuperation is 6-8 weeks minimum."  The diagnosis 
was coronary artery disease status-post bypass surgery.

The Veteran's VA outpatient treatment records show that, in 
September 2002, 2 days prior to his bypass surgery, the 
Veteran reported that he was in good condition and was able 
to climb 10 flights of stairs before needing to stop because 
of shortness of breath.

In a January 2004 statement, the Veteran contended that he 
was entitled to SMC based on housebound status "for more 
than two months following triple bypass surgery."  In a 
February 2004 statement, the Veteran contended that he was 
entitled to SMC because he was unable "to do most simple 
daily chores for more than two months" while convalescing 
after bypass surgery.  He contended that he had been advised 
by the VA physician who filled out the September 2002 VA 
Form 21-2680 that he should not bathe himself, attend to 
personal grooming, lift anything, or drive anywhere for 
2 months.  The Board observes that the Veteran's statements 
concerning his post-surgical recovery period following bypass 
surgery directly contradict the information provided by the 
VA physician in the September 2002 VA Form 21-2680.  As 
noted, this VA physician specifically concluded in September 
2002 that, during his post-surgical recovery period following 
bypass surgery, the Veteran could feed himself, keep himself 
clean and presentable, walk around, dress and undress, attend 
to the wants of nature, bathe himself, button his clothing, 
and shave himself.  Thus, the Board finds that the Veteran's 
statements less than credible concerning his limitations 
during his post-surgical convalescence following bypass 
surgery in 2002.

Attached to the Veteran's January and February 2004 
statements were multiple medical articles he had obtained 
from the Internet.  A medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998).  The medical articles 
submitted by the Veteran in this case were not accompanied by 
the opinion of any medical expert linking his service-
connected disabilities to the need for aid & attendance of 
another person. Thus, the medical articles submitted by the 
Veteran are insufficient to establish his entitlement to SMC.  
See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

On VA examination in September 2009, the Veteran denied any 
complaints of chest pain, shortness of breath, dyspnea, 
orthopnea, paroxysmal nocturnal dyspnea, dizziness, syncope, 
headaches, or ankle edema.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA treatment records.  The Veteran 
denied any changes in his heart disease symptoms since March 
2007.  He reported that he had retired in 2003 after working 
previously as a restaurant owner.  He also reported that he 
walked 2 miles daily going uphill and downhill in about 
1 hour without problems.  It was noted that the Veteran was 
not limited in his activities of daily living or his ability 
to work in a restaurant by his service-connected heart 
disease and it did not cause any functional impairment.  

Finally, there is no evidence that the Veteran is unable to 
attend to the wants of nature or that he experiences physical 
or mental incapacity which requires care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352(a).

Because none of the criteria enumerated in 38 C.F.R. § 
3.352(a) are met, and because there is no medical evidence 
that the Veteran is bedridden, the Board finds that the 
criteria for special monthly compensation based on the need 
for aid & attendance are not met.

The Veteran also is not entitled to special monthly 
compensation based on housebound status.  The Board 
acknowledges that service connection is in effect for major 
depression associated with impaired sexual functioning and 
fertility, evaluated as 70 percent disabling effective 
June 25, 2007, coronary arteriosclerosis status-post coronary 
artery bypass graft (CABG) secondary to stress, evaluated as 
10 percent disabling effective December 22, 2002, residual 
left arm scar, evaluated as zero percent disabling effective 
February 9, 1998, inguinal hernia, evaluated as zero percent 
disabling effective March 7, 2000, impaired sexual 
functioning and fertility, evaluated as zero percent 
disabling effective March 7, 2000, and for a hydrocele, 
evaluated as zero percent disabling effective March 7, 2000.  
The Veteran's combined disability rating for compensation is 
70 percent effective June 25, 2007.  The Veteran also is in 
receipt of a total disability rating based on individual 
unemployability (TDIU) effective June 25, 2007.  He is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of loss of use of a creative organ 
effective March 7, 2000.

It may be reasonably certain that the Veteran's disabilities 
will continue throughout his lifetime.  The Veteran does not 
have a single service-connected disability rated as 100 
percent.  He is in receipt of a TDIU, but only effective June 
25, 2007, and the TDIU is based in part on the service-
connected psychiatric disorder, which is the only disorder 
ratable at 60 percent or more.  Therefore he does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems.  
Nor does the evidence show that he is permanently housebound.  
For these reasons, and because there is no objective evidence 
that the Veteran is confined to his home by reason of his 
service-connected disabilities, the Board finds that the 
criteria for special monthly compensation based on housebound 
status also are not met.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for aid & attendance or housebound status is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


